DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: accommodation part in claim 1; a heater coupling part in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “accommodation part” and “heater coupling part” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the structure of 160 which corresponds to “accommodation part” is not sufficiently disclosed. Further, element 124 which corresponds to “heater coupling part” is not sufficiently disclosed. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim limitations “accommodation part” and “heater coupling part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure of 160 which corresponds to “accommodation part” is not sufficiently disclosed. Further, element 124 which corresponds to “heater coupling part” is not sufficiently disclosed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (9,234,688 B2), hereafter referred to as “Son,” in view of Kennedy, Jr. (1,686,503).
Regarding Claim 1: Son teaches an ice maker (100, 200, 300, 400) comprising: an upper tray (110) defining an upper chamber (113) that is a portion of an ice chamber for forming ice therein (Column 6, lines 34-37), the upper tray (110) being made of a non-metal material that is a flexible material (Column 6, lines 54-56); 
a lower tray (120) defining a lower chamber (125) that is another portion of the ice chamber (Column 5, lines 22-31), the lower tray (120) being configured to rotate relative to the upper tray (Column 5, lines 49-53); 
and an upper heater (161 or 465) disposed at the upper tray (110) and configured to provide heat to the upper chamber (113), wherein a thickness of at least a portion of the upper tray (110, body of 113 as seen in Figure 8) defining the upper chamber (113) is greater than a thickness of a portion of the lower tray (120, bottom end of 123 in Figure 8) defining the lower chamber (125), wherein the upper tray (110) defines an accommodation part (body of 110 having 112 with opening for 161 which correlates to 465 in Figure 23) that accommodates the upper heater (161 or 465), and wherein at least a portion of the upper heater (161 or 465) is accommodated in the accommodation part (body of 110 having 112 with opening for 161 which correlates to 465 in Figure 23) and vertically overlaps with the ice chamber (113, see Figures 11 and 23). 
Son fails to teach the upper heater comprising a direct current (DC) heater configured to receive DC power.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper heater comprising a direct current (DC) heater configured to receive DC power to the structure of Son as taught by Kennedy in order to advantageously provide the ability to use a convenience power outlet to power the heater using electric current (see Kennedy, page 3, lines 14-16).  
Regarding Claim 3: Son teaches wherein the upper heater (465) comprises: an upper round portion (465 is a circular pipe) that surrounds the upper chamber (113) and that vertically overlaps with the ice chamber (see Figure 23); and an upper linear portion connected to the upper round portion (flat portion of 113, see Figure 13 to see the round and flat portions of 113 which is consistent throughout the disclosed embodiments). 
Regarding Claim 4: Son teaches wherein the upper tray (110) comprises a plurality of upper chambers (see Figure 3, multiple 113) that are arranged along a line (see Figure 3), and wherein the upper heater (465 in Figure 23) comprises a plurality of upper round portions (round pipes of 465) that respectively surround the plurality of upper chambers (see Figure 23). 
Regarding Claim 7: Son teaches further comprising: an upper ejector (362) configured to insert into the upper chamber (113) to thereby separate an ice piece in the ice chamber from the upper tray (110); and an upper support (111) that supports the upper tray (110). 
Regarding Claim 8: Son further teaches wherein the upper tray (110) comprises: an upper tray body (body of 110) that defines the upper chamber (113); and a horizontal extension part (123) that extends in a horizontal direction from the upper tray body (body of 110) and that is supported by the upper support (111), and wherein the upper support  (111) comprises a support plate (plate body of 111) that defines an opening that receives a portion of the upper tray (see Figure 3), the support plate (plate body of 111) contacting a bottom surface of the horizontal extension part (when assembled 123 is in contact with 111). 
Regarding Claim 9: Son further teaches wherein the upper tray (110) further comprises a lower protrusion (126) that protrudes from the horizontal extension part (123), and wherein the support plate (111) defines a lower slot that receives the lower protrusion of the upper tray (bottom opening of 112). 
Regarding Claim 10: Son modified supra fails wherein the lower protrusion and the lower slot have a curved shape that extends along a horizontal plane. 
However it has been held, absence of criticality, changes in shape are mere design choice and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the curved shaped to the structure of Son modified supra as design choice. See MPEP 2144.04 IV. B.  
Regarding Claim 11: Son further teaches wherein the upper tray (110) and the lower tray (120) are configured to contact each other and define a contact surface (see Figures 4-5, contact at 121 and 112), and wherein the upper heater (161 or 465) is 
Regarding Claim 12: Son further teaches further comprising an upper case (126) that supports a top surface of the upper tray (110), wherein the upper case comprises an upper plate (126) that defines an opening that receives a portion of the upper tray (113), the upper plate (126) contacting a top surface of the horizontal extension part (123, when assembled, Figure 8), wherein the upper tray (110) further comprises an upper protrusion (113a) that protrudes from the horizontal extension part (123), and wherein the upper plate (126) defines an upper slot that receives the upper protrusion of the upper tray (Column 8, lines 56-65).
Regarding Claim 13: Son modified supra fails to teach wherein the upper protrusion (113a) and the upper slot (opening for 113a) have a curved shape that extends along a horizontal plane. 
However it has been held, absence of criticality, changes in shape are mere design choice and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the curved shaped to the structure of Son modified supra as design choice. See MPEP 2144.04 IV. B.  
Regarding Claim 14: Son teaches wherein the upper support (111) comprises a plurality of unit guides (364) configured to guide a vertical movement (see Figure 17, Column 12, lines 1-12) of the upper ejector (362 having ejector bar 362a). 
Regarding Claim 15: Son teaches wherein each of the plurality of unit guides (364) defines a guide slot (364a) that receives the upper ejector (362 having ejector bar 
Regarding Claim 16: Son teaches further comprising an upper case (111) comprising a heater coupling part (112) that couples to the upper heater (465), wherein a portion of the upper case (111) contacts a top surface of the upper tray (110). 
Regarding Claim 17: Son teaches wherein the heater coupling part (112) is inserted into the accommodation part (body of 110 having 112 with opening for 161 which correlates to 465 in Figure 23) to couple to the upper heater (161 or 465), and wherein the upper heater (161 or 465) contacts a bottom surface of the accommodation part (when inserted into place, Figure 3). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (9,234,688 B2), hereafter referred to as “Son,” in view of Kennedy, Jr. (1,686,503) as applied to claim 1 above, and further in view of Lukes (3,736,767).
Regarding Claim 2: Son modified supra fails to teach wherein the upper tray is made of a silicone material. 
Lukes, directed towards an automatic icemaker including reversible mold cavities, teaches wherein an upper tray (10, see Figure 4) is made of a silicone material (silicone rubber, Column 2, lines 29-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the upper tray is made of a silicone material to the structure of Son modified supra as taught by Lukes in order to advantageously provide the use of well known flexible material to aid in the release of the frozen ice cube when heat is applied in harvest (see Lukes, Column 1, lines 45-58). 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (9,234,688 B2), hereafter referred to as “Son,” in view of Kennedy, Jr. (1,686,503) as applied to claim 4 above, and further in view of Boarman et al. (US 2014/0165598 A1), hereafter referred “Boarman.” 
Regarding Claim 5: Son modified supra fails to teach wherein the plurality of upper round portions comprise: a first upper round portion that surrounds a first upper chamber, the first upper chamber being disposed at an outermost position among the plurality of upper chambers; a second upper round portion that surrounds a second upper chamber disposed adjacent to the first upper chamber; and a pair of upper linear portions that connect both sides of the first upper round portion to the second upper round portion, and wherein a distance between the pair of upper linear portions is less than a double of a radius of curvature of the first upper round portion. 
Boarman, directed towards a molded clear ice spheres, teaches a plurality of upper round portions (504) comprise: a first upper round portion (530) that surrounds a first upper chamber (see Figure 35), the first upper chamber being disposed at an outermost position among the plurality of upper chambers (see Figure 35); a second upper round portion (534 and 512) that surrounds a second upper chamber disposed adjacent to the first upper chamber (see the portions 504 and 508); and a pair of upper linear portions (522 of 520) that connect both sides of the first upper round portion to the second upper round portion (see Figure 35), and wherein a distance between the pair of upper linear portions is less than a double of a radius of curvature of the first upper round portion (end of 522 to end 522 at upper part of Figure 35). 

Regarding Claim 6: Son modified supra further teaches wherein the distance between the pair of upper linear portions (522 of Boarman) is greater than or equal to the radius of curvature (end to end length of 520, 522 entire of 520 then to other 522 of Boarman) of the first upper round portion (504 of Boarman). 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (9,234,688 B2), hereafter referred to as “Son,” in view of Kennedy, Jr. (1,686,503).
Regarding Claim 18: Son teaches a refrigerator (1) comprising: a cabinet (2) that defines a storage space (3 and 4); and an ice maker (100) configured to make ice by cold air in the storage space (freezer 4); wherein the ice maker comprises: an upper 
Son fails to teach the upper heater comprising a direct current (DC) heater. 
Kennedy teaches a heater comprising a direct current (DC) heater (10, page 3, left column, lines 9-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper heater comprising a direct current (DC) heater to the structure of Son as taught by Kennedy in order to advantageously provide the ability to use a convenience power outlet to power the heater using electric current (see Kennedy, page 3, lines 14-16).  
Regarding Claim 20: Son further teaches wherein the ice maker (100) further comprises: a lower tray (120) that defines another portion of the ice chamber (ice chambers 113, 125, in trays 110 and 120) and that is configured to rotate (Column 5, lines 49-53) relative to the upper tray (110), and wherein a thickness of at least a portion of the upper tray (body of 113 as seen in Figure 8) is greater than a thickness of a portion of the lower tray (bottom end of 123 in Figure 8).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (9,234,688 B2), hereafter referred to as “Son,” in view of Kennedy, Jr. (1,686,503) as applied to claim 18 above, and further in view of Lukes (3,736,767).
Regarding Claim 19: Son modified supra fails to teach wherein the upper tray is made of a silicone material. 
Lukes, directed towards an automatic icemaker including reversible mold cavities, teaches wherein an upper tray (10, see Figure 4) is made of a silicone material (silicone rubber, Column 2, lines 29-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the upper tray is made of a silicone material to the structure of Son modified supra as taught by Lukes in order to advantageously provide the use of well known flexible material to aid in the release of the frozen ice cube when heat is applied in harvest (see Lukes, Column 1, lines 45-58). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Culley et al. (US 2014/0167321 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL ALVARE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/KIRSTIN U OSWALD/Examiner, Art Unit 3763